 Case 1:20-cv-12374-TLL-PTM ECF No. 1 filed 08/31/20          PageID.1   Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION

JANTZEN SHEPARD a.k.a
JANTZEN NORWOOD,
      Plaintiff,
-vs.-

CONSOLIDATED RECOVERY GROUP, LLC,
a foreign limited liability company,
       Defendant.
__________________________/


                     COMPLAINT AND JURY DEMAND

      NOW COMES THE PLAINTIFF, JANTZEN SHEPARD a.k.a.

JANTZEN NORWOOD, CREDIT REPAIR LAWYERS OF AMERICA, and

for her Complaint against the Defendant, pleads as follows:


                                 JURISDICTION


   1. This is an action for damages, brought against a debt collector for violating

      the Fair Debt Collection Practices Act at 15 U.S.C. § 1692 et seq.

      ("FDCPA"), Michigan Collection Practices Act at M.C.L. § 445.251 et seq.

      ("MCPA") and the Michigan Occupational Code at M.C.L. § 339.901 et seq.

      ("MOC").




                                         1
Case 1:20-cv-12374-TLL-PTM ECF No. 1 filed 08/31/20        PageID.2    Page 2 of 7




                                   VENUE

 2. The transactions and occurrences which give rise to this action occurred in

    Saginaw County, Michigan.

 3. Venue is proper in the Eastern District of Michigan.



                                  PARTIES
 4. Plaintiff is a natural person residing in the City and County of Saginaw,

    Michigan.

 5. The Defendant to this lawsuit is Consolidated Recovery Group, LLC, which

    is a foreign limited liability company that conducts business in the State of

    Michigan.

                           GENERAL ALLEGATIONS

 6. Defendant is attempting to collect a consumer type debt in the amount of

    $175.00 allegedly owed by Plaintiff to Methodist Healthcare (“the Alleged

    Debt”).

 7. On May 5, 2020, Plaintiff obtained her Equifax credit disclosure and noticed

    Defendant reporting the tradeline reflected by the Alleged Debt.

 8. On or about May 14, 2020, Plaintiff submitted a letter to Defendant

    disputing the Alleged Debt.



                                       2
Case 1:20-cv-12374-TLL-PTM ECF No. 1 filed 08/31/20        PageID.3     Page 3 of 7




 9. On July 13, 2020, a prospective lender, Factual Data and Credco/ Quiken,

    obtained Plaintiff’s Equifax credit file.

 10. On July 22, 2020, Plaintiff obtained her Equifax credit disclosure, which

    showed Defendant last reported the tradeline reflected by the Alleged Debt

    to Equifax on July 1, 2020 and failed or refused to flag the tradeline as

    disputed, in violation of the FDCPA.

 11.In the credit reporting industry, data furnishers, such as the Defendant,

    communicate electronically with the credit bureaus.

 12.Defendant had more than ample time to instruct Experian, Equifax, and

    Trans Union to flag its trade line as Disputed.

 13.Defendant’s inaction to have its tradeline on Plaintiff’s credit reports flagged

    as disputed was either negligent or willful.

 14.Plaintiff suffered pecuniary and emotional damages as a result of

    Defendant’s actions. Her credit report continues to be damaged due to the

    Defendant’s failure to properly report the associated trade line.



    COUNT I – VIOLATION OF THE FAIR DEBT COLLECTION
                     PRACTICES ACT
 15.Plaintiff reincorporates the preceding allegations by reference.




                                        3
Case 1:20-cv-12374-TLL-PTM ECF No. 1 filed 08/31/20        PageID.4    Page 4 of 7




 16.At all relevant times Defendant, in the ordinary course of its business,

    regularly engaged in the practice of collecting debts on behalf of other

    individuals or entities.

 17.Plaintiff is a "consumer" for purposes of the FDCPA and the account at issue

    in this case is a consumer debt.

 18.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

    ("FDCPA"), 15 U.S.C. §1692a(6).

 19.Defendant's foregoing acts in attempting to collect this alleged debt violated

    the following provisions of the FDCPA:

       a. 15 U.S.C. §1692e by reporting credit information which is known to

          be false, including failure to communicate that a disputed debt is

          disputed.

 20.To date, and a direct and proximate cause of the Defendant’s failure to honor

    its statutory obligations under the FDCPA, the Plaintiff has continued to

    suffer from a degraded credit report and credit score. Defendant has

    willfully continued to report false information on the Plaintiff’s credit report.

 21.Plaintiff has suffered economic, emotional, general and statutory damages as

    a result of these violations of the FDCPA.




                                        4
 Case 1:20-cv-12374-TLL-PTM ECF No. 1 filed 08/31/20         PageID.5    Page 5 of 7




   WHEREFORE, PLAINTIFF PRAYS THAT THIS COURT grant her

damages plus costs, interest and attorneys' fees as provided by the Fair Debt

Collection Practices Act.


 COUNT II - VIOLATION OF THE MICHIGAN OCCUPATIONAL CODE
   22.Plaintiff incorporates the preceding allegations by reference.

   23. Defendant is a "collection agency" as that term is defined in the Michigan

      Occupational Code ("MOC"), M.C.L. § 339.901(b).

   24.Plaintiff is a debtor as that term is defined in M.C.L. § 339.901(f).

   25.Defendant’s foregoing acts in attempting to collect this alleged debt violated

      the following provisions of the MOC:

         a. MCL §339.915(q) by failing to implement a procedure designed to

             prevent a violation by an employee.

   26.Plaintiff has suffered damages as a result of these violations of the Michigan

      Occupational Code.

   27.These violations of the Michigan Occupational Code were willful.



   WHEREFORE, PLAINTIFF PRAYS THAT THIS COURT grant her

damages plus costs, interest and attorneys' fees as provided by the Michigan

Occupational Code.

                                          5
 Case 1:20-cv-12374-TLL-PTM ECF No. 1 filed 08/31/20         PageID.6   Page 6 of 7




      COUNT III - VIOLATION OF THE MICHIGAN COLLECTION
                         PRACTICES ACT
   28.Plaintiff incorporates the preceding allegations by reference.

   29. Defendant is a "Regulated Person" as that term is defined in the Michigan

      Collection Practices Act ("MCPA"), at MCL § 445.251.

   30.Plaintiff is a "Consumer" as that term is defined at MCL § 445.251.

   31.Defendant’s foregoing acts in attempting to collect this debt violated the

      following provisions of the MCPA:

         a. MCL §445.252(q) by failing to implement a procedure designed to

            prevent a violation by an employee.

   32.Plaintiff has suffered damages as a result of these violations of the MCPA.

   33.These violations of the MCPA were willful.



      WHEREFORE, PLAINTIFF PRAYS THAT THIS COURT grant her

damages plus costs, interest and attorneys' fees as provided by the Michigan

Collection Practices Act.


                     DEMAND FOR JUDGMENT RELIEF
   Accordingly, Plaintiff requests that the Court grant her the following relief

against the Defendant:


                                          6
Case 1:20-cv-12374-TLL-PTM ECF No. 1 filed 08/31/20   PageID.7   Page 7 of 7




 a. Actual damages;

 b. Statutory damages; and

 c. Statutory costs and attorneys’ fees.



                              JURY DEMAND

    Plaintiff hereby demands a trial by Jury.

                           Respectfully submitted.


August 31, 2020            /s/ Carl Schwartz
                           CARL SCHWARTZ (P70335)
                           CREDIT REPAIR LAWYERS OF AMERICA
                           Attorneys for Plaintiff
                           22142 West Nine Mile Road
                           Southfield, MI 48033
                           Telephone: (248) 353-2882
                           Fax: (248) 353-4840
                           Email – carl@crlam.com




                                       7
